DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-18 directed to an invention non-elected without traverse.  Accordingly, claims 13-18 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Wimpe on 7/13/2022.
The application has been amended as follows: 
Please cancel claims 6, 11, and 13-18. 




Allowable Subject Matter
Claims 1, 5, 8-9, 12 allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Molitor (US 4,451,960) in view of Briselden (US 2007/0224565), Sarracini (US 2006/0133989), and Dillenbeck (US 5,423,378).
The prior art of record when considered as a whole, either alone or in combination, does not anticipate or render obvious:
A heat exchanger comprising: a plurality of first fluid pathways enclosed in a cylindrical heat exchanger body to convey a first fluid through the heat exchanger body; a plurality of second fluid pathways enclosed in the heat exchanger body to convey a second fluid through the heat exchanger body and facilitate thermal energy exchange between the first fluid and the second fluid; a first fluid inlet operably connected to the plurality of first fluid pathways and oriented perpendicular to a central axis of the heat exchanger; a second fluid inlet operably connected to the plurality of second fluid pathways and oriented perpendicular to the central axis; a first header disposed at a first end of the heat exchanger body, the first header including: a plurality of first header pathways extending radially outwardly from the body portion to connect a first port to the plurality of first fluid pathways; and a plurality of second header pathways extending radially outwardly from the body portion to connect a second port to the plurality of second fluid pathways; wherein the first fluid inlet and the second fluid inlet are disposed at a same axial end of the heat exchanger, and on opposite lateral sides of the heat exchanger; wherein the plurality of first fluid pathways and the plurality of second fluid pathways are together arranged in a spiral arrangement extending along the central axis of the heat exchanger defined by spiral portions of the plurality of first fluid pathways and the plurality of second fluid pathways; wherein the heat exchanger body is a unitary element with openings defining the plurality of first fluid pathways and the plurality of second fluid pathways extending therethrough, surrounded by and separated by a thickness of body material, the body material defining an inner wall of each of the plurality of first fluid pathways and the plurality of second fluid pathways and wherein a helix angle of one or more of the plurality of first fluid pathways and the plurality of second fluid pathways in the cylindrical body portion varies along the central axis; wherein the plurality of first fluid pathways and the plurality of second fluid pathways are arranged in a repeating arrangement of rows of the plurality of first fluid pathways alternating with rows of the plurality of second fluid pathways across the heat exchanger relative to the central axis.
Regarding claim 1, Molitor teaches a heat exchanger (see Title) comprising:
a plurality of first fluid pathways (75, 76, Fig. 13, which shows a plurality of pathways 75-76, further see col. 11, lines 35-45, further see Abstract) enclosed in a cylindrical heat exchanger body (34’, Fig. 13, see Fig. 2 which shows a cross-section to show 34 in a cylindrical shape) to convey a first fluid through the heat exchanger body (see col. 4, lines 66-68 to col. 5, lines 1-5, “The opposite ends of the tubes forming these coils extend to the appropriate connection 10, 11, 12 or 13. Each of these coils is a dual tube coil, i.e. a first tube for one liquid, such as hot or warmer, and a second tube for another liquid, such as cold or cooler” further see claim 1 which notes multiple coils with different liquids circulating therethrough, thus the limitation is met as the first coil pathways 75, 76 flow a different liquid than second coil 78-79);
a plurality of second fluid pathway (78-79, Fig. 13 which shows a plurality of pathways 81, further see col. 11, lines 45-55, further see Abstract) enclosed in the heat exchanger body to convey a second fluid through the heat exchanger body and facilitate thermal energy exchange between the first fluid and the second fluid (see col. 4, lines 66-68 to col. 5, lines 1-5, “The opposite ends of the tubes forming these coils extend to the appropriate connection 10, 11, 12 or 13. Each of these coils is a dual tube coil, i.e. a first tube for one liquid, such as hot or warmer, and a second tube for another liquid, such as cold or cooler” further see claim 1 which notes multiple coils with different liquids circulating therethrough thus the limitation is met as the first coil pathways 75, 76 flow a different liquid than second coil 78-79),
a first fluid inlet operably connected to the plurality of first fluid pathways (defined as 10, Fig. 1, see col. 4, lines 55-68, the Examiner notes that any of 10-13 in Fig. 1 can be defined as an inlet or outlet based on how one of ordinary skill decides to hook up the heat exchanger, since the claim does not recite a larger circuit which dictates the direction of flow, the inlets/outlets can be defined arbitrarily based on the intended use of the structure) and oriented perpendicular to a central axis of the heat exchanger (see Fig. 1); and;
a second fluid inlet operably connected to the plurality of second fluid pathways (defined as 13, Fig. 1, see col. 4, lines 55-68, the Examiner notes that the port 13 can be defined as an inlet for the second fluid as the required for the intended use of the heat exchanger, since the claim does not recite a larger circuit which dictates the direction of flow) and oriented perpendicular to a central axis of the heat exchange (see Fig. 1);
wherein the first fluid inlet and the second fluid inlet are disposed at a same axial end of the heat exchanger and on opposite lateral sides of the heat exchanger (see Fig. 1 which shows 10 and 13 on the same axial end of the heat exchanger and opposed lateral sides of the heat exchanger);
wherein the plurality of first fluid pathways and the plurality of second fluid pathways together arranged in a spiral arrangement extending along a central axis of the heat exchanger (see Fig. 13 the pathways are arranged around 74, further see col. 11, lines 33-37, the central axis being defined as an axis which passes vertically through 74 and Fig. 13 shows the tubes wound around the defined axis), defined by spiral portions of the plurality of first fluid pathways and the plurality of second fluid pathways (see Fig. 13 which shows the spiral nature of the fluid pathways);
wherein the heat exchanger body has openings defining the plurality of first fluid pathways and the plurality of second fluid pathways extending therethrough, surrounded by and separated by a thickness of body material (see Fig. 13, the heat exchanger body 34’ defines openings of the pathways as noted in Fig. 13 as the first and second fluid pathways extending through the heat exchanger body 34, further Fig. 3 shows the pathways being separated by a body material defined as the material of element 34’);
wherein the plurality of first fluid pathways and the plurality of second fluid pathways are arranged in a repeating arrangement of rows of the plurality of first fluid pathways alternating with rows of the plurality of second fluid pathways across the heat exchanger (see, 75-76 alternate across the heat exchanger from 78-79 in a width wise direction in Fig. 13).
Molitor does not teach:
the body defining an inner wall of each of the plurality of first fluid pathways and the plurality of second fluid pathways;
a helix angle of one or more of the plurality of first fluid pathways and the plurality of second fluid pathways in cylindrical body portion varies along the central axis; and
wherein the heat exchanger body is a unitary element.
Briselden teaches unitary body heat exchanger (see Briselden, Abstract, paragraph [0194]) wherein the body which has helical shaped paths to conduct fluid therethrough (see Briselden, at least Abstract, paragraph [0010], paragraph [0086]). As Briselden teaches that the fluid pathways are made through the body, the body of the heat exchanger of Briselden defines the inner walls of the fluid pathways.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Molitor with unitary heat exchanger body with a body material which defines the inner walls of the fluid pathways, as taught by Briselden, in order to save money on manufacturing by utilizing less materials to construct the heat exchanger.
Molitor as modified does not teach a helix angle of one or more of the plurality of first fluid pathways and the plurality of second fluid pathways in cylindrical body portion varies along the central axis.
Sarracini teaches a pipe with a helical conduit (Sarracini, Abstract) for cooling (Sarracini, Abstract) which teaches that the helix angle of the conduit can vary (Sarracini, claim 2 and claim 6), but the considerations for selecting a suitable helix angle include the efficacy of resulting in a helical conduit with improved heat transfer (Sarracini, paragraph [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide the first or second fluid pathway of Molitor as modified with a helix angle which varies along the central axis, as Sarracini teaches that the helix angle of a helical conduit can vary (Sarracini, claims 2 and 6) and that the helix angle can be selected to improve the heat transfer of the conduit (Sarrarcini, paragraph [0050]), which therefore makes the combination obvious to try to one of ordinary skill in the art in order to assess the benefits a variable helix angle has on the desired heat transfer efficiency of the heat exchanger.
However, Molitor as modified does not teach:
a first header disposed at a first end of the heat exchanger body, the first header including: a plurality of first header pathways extending radially outwardly from the body portion to connect a first port to the plurality of first fluid pathways; and a plurality of second header pathways extending radially outwardly from the body portion to connect a second port to the plurality of second fluid pathways.
Dillenbeck teaches a heat exchanger (Dillenbeck, Title) which features a spiral tube arrangement (Dillenbeck, Abstract) and a header which radially extends outward from the body of the heat exchanger (Dillenbeck, 20, Fig. 1). However, Dillenbeck does not teach the specifics of the claim which require: “the first header including: a plurality of first header pathways extending radially outwardly from the body portion to connect a first port to the plurality of first fluid pathways; and a plurality of second header pathways extending radially outwardly from the body portion to connect a second port to the plurality of second fluid pathways; wherein the first fluid inlet and the second fluid inlet are disposed at a same axial end of the heat exchanger.” While Dillenbeck can be used to teach a first header which extends radially outward from the heat exchanger body, there is a clear lack of teaching or suggestion for “a plurality of first header pathways extending radially outwardly from the body portion to connect a first port to the plurality of first fluid pathways; and a plurality of second header pathways extending radially outwardly from the body portion to connect a second port to the plurality of second fluid pathways.”
Thus, the modification would not be obvious and the independent claim would not be obvious to modify the prior art structures to have the claimed invention without improper hindsight of independent claim 1, with dependent claims therefrom are considered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Examiner, Art Unit 3763